            Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SADDAM ABDULLAH,                               :
    Plaintiff,                                 :
                                               :
           v.                                  :       CIVIL ACTION NO. 19-CV-5988
                                               :
BLANCHE CARNEY, et al.,                        :
    Defendants.                                :

                                         MEMORANDUM

BAYLSON, J.                                                                     JUNE 17, 2020

           Plaintiff Saddam Abdullah, a pretrial detainee incarcerated at the Curran-Fromhold

Correctional Facility (“CFCF”) in Philadelphia, brings this pro se civil action pursuant to 42

U.S.C. § 1983, based on the conditions of his confinement. For the following reasons, the Court

will dismiss certain of Abdullah’s claims for failure to state a claim and permit him to proceed

on claims challenging his placement in administrative segregation. Abdullah will also be given

an opportunity to file an amended complaint as to the dismissed claims.

      I.        FACTUAL ALLEGATIONS 1

           Abdullah’s Complaint names five Defendants: (1) Blanche Carney, Commissioner of

CFCF; (2) John Delaney, Warden of CFCF; (3) Edward Miranda, a Deputy Warden at CFCF; (4)

Sergeant A. Miles, a Correctional Sergeant at CFCF; and (5) Sergeant Lebesco, also a

Correctional Sergeant at CFCF. Abdullah sued the Defendants in their individual and official

capacities. His claims are based upon his detention in the administrative segregation unit at

CFCF and the conditions in that unit.




1
    The following allegations are taken from the Complaint and exhibits attached to the Complaint.
                                                   1
           Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 2 of 12




         Abdullah alleges that on August 27, 2019, Sergeants Miles and Lebesco searched his cell

as a result of an incident “that allegedly occurred between [Abdullah] and a female correctional

officer that morning inside of an area without surveillance.” (Compl. ECF No. 3 at 1.) 2

Although Abdullah and the female officer both claimed nothing occurred, Miles and Lebesco

moved Abdullah from general population to administrative segregation. (Id.) Abdullah claims

that, while housed on the administrative segregation unit, he was “deprived of outdoor exercise”

and that his “legal and non-legal mail [were] both unreasonably censored, and significantly

delayed in being given to him.” (Id. at 1-2.) He adds that “[a] lot of mail that came from [his]

family was either destroyed or not given to him.” (Id. at 2.)

         Abdullah filed grievances with Deputy Warden Miranda about these issues and alleges

that Warden Delaney and Commissioner Carney received those grievances as well. (Id.)

Abdullah contends that in response to those grievances, Miranda, Delaney and Carney

“collectively conspired to disregard [his] First and Fourteenth Amendment Constitutional rights

by agreeing to keep [Abdullah] under inhumane conditions, under false and fraudulent

allegations and false representations that there was an ongoing internal affairs investigation.”

(Id.)

         At the time he filed his Complaint in the instant civil action, Abdullah had been housed in

administrative segregation for approximately four months. (Id.) He alleges that he was never

notified of the reasons for the treatment of his mail, the restrictions on his exercise, or “most

importantly, why he could not go back to general population.” (Id.) He claims that Miranda,

Carney and Delaney have subjected him to punishment without any evidence and “without him

being given any misconduct report” to support his treatment. (Id.)



2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
          Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 3 of 12




        Abdullah also attached copies of grievances to his Complaint. Two grievances address

Abdullah’s allegation that he was placed in segregation without having received notice as to

what, if any, policy or procedure he allegedly violated. (Id. at 5 & 7.) In one of those

grievances, Abdullah indicated that he attended four administrative hearings and was told at each

hearing that he was under investigation for having allegedly gone into the Correctional Officers’

bathroom with a female correctional officer, but grieved that he did not receive written notice of

any disciplinary infractions. (Id. at 7.) Abdullah also attached to his Complaint a copy of

Carney’s response to his appeal of a grievance, which indicates that Carney and Miranda

concurred that Abdullah would “remain in segregated housing until the outcome of an internal

affairs investigation.” (Id. at 4.)

        In an unrelated grievance, which is partially illegible due to the scanning quality,

Abdullah asserted that he did not receive certain mail that he was informed had been sent to him

by his family members. (Id. at 6.) Abdullah attached a second grievance regarding mail issues

in which he indicated he received some, but not all, of his legal mail. (Id. at 8.)

        In the instant proceeding, Abdullah brings claims under the First and Fourteenth

Amendments in connection with his placement in administrative segregation, restrictions on

outdoor exercise, and handling of his mail. 3 He seeks $250,000 in damages as well as other

assorted relief. (Id. at 3.)




3
  It does not appear that Abdullah intends to raise claims based on the search of his cell, but if he
did, any such claims fail. See Hudson v. Palmer, 468 U.S. 517, 530 (1984) (explaining that
“prisoners have no legitimate expectation of privacy and . . . the Fourth Amendment’s
prohibition on unreasonable searches does not apply in prison cells”); Doe v. Delie, 257 F.3d
309, 316 (3d Cir. 2001) (“The Supreme Court has concluded that the Fourth Amendment right to
privacy, to be free from unreasonable searches, is fundamentally inconsistent with
incarceration.”).
                                                  3
           Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 4 of 12




   II.       STANDARD OF REVIEW

          As Abdullah is proceeding in forma pauperis (ECF No. 6), 28 U.S.C. § 1915(e)(2)(B)(ii)

applies, which requires the Court to dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Abdullah is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

   III.      DISCUSSION

          “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Abdullah has failed to state a claim with the exception of his claims against the Defendants in

their individual capacities based on his placement in administrative segregation.

          A. Official Capacity Claims

          Claims against City officials named in their official capacity are indistinguishable from

claims against the City. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-

capacity suits . . . ‘generally represent only another way of pleading an action against an entity of

which an officer is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658,



                                                   4
          Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 5 of 12




690, n. 55 (1978)). That is because “an official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity.” Kentucky, 473 U.S. at 166. In other words, Abdullah’s

official capacity claims are effectively claims against the City of Philadelphia.

        To plead a basis for municipal liability under § 1983, a plaintiff must allege that the

municipality’s policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. “To satisfy the pleading standard, [the plaintiff] must . . . specify what exactly that

custom or policy was.” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009).

“‘Policy is made when a decisionmaker possess[ing] final authority to establish municipal policy

with respect to the action issues an official proclamation, policy, or edict.’” Estate of Roman v.

City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing that a

given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990)). A plaintiff illustrates that a custom was the proximate cause of

his injuries by demonstrating that the defendant “had knowledge of similar unlawful conduct in

the past, failed to take precautions against future violations, and that its failure, at least in part,

led to his injury.” Id. (internal quotations and alterations omitted).

        Alternatively, a plaintiff may also state a basis for municipal liability by “alleging failure-

to-supervise, train, or discipline . . . [and alleging facts showing] that said failure amounts to

deliberate indifference to the constitutional rights of those affected.” Forrest v. Parry, 930 f.3d

93, 106 (3d Cir. 2019). “This consists of a showing as to whether (1) municipal policymakers

know that employees will confront a particular situation, (2) the situation involves a difficult




                                                    5
         Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 6 of 12




choice or a history of employees mishandling, and (3) the wrong choice by an employee will

frequently cause deprivation of constitutional rights.” Id.

       Abdullah’s Complaint is devoid of any allegations connecting the alleged constitutional

violations he suffered to a municipal policy or custom. The Court will therefore dismiss

Abdullah’s claims against the Defendants in their official capacities as not plausible. Abdullah’s

claims against the Defendants in their individual capacities are addressed below.

       B. Denial of Outdoor Exercise

       Abdullah asserts due process claims based on the denial of outdoor exercise. Pretrial

detainees are protected from “punishment” by the Due Process Clause of the Fourteenth

Amendment. Bell v. Wolfish, 441 U.S. 520, 535 (1979). Unconstitutional punishment includes

both objective and subjective components. Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007).

The objective component requires an inquiry into whether “the deprivation [was] sufficiently

serious” and the subjective component asks whether “the officials act[ed] with a sufficiently

culpable state of mind[.]” Id. A prison condition “‘amounts to punishment when there is a

showing of express intent to punish on the part of detention facility officials, when the restriction

or condition is not rationally related to a legitimate non-punitive government purpose, or when

the restriction is excessive in light of that purpose.’” Id. (quoting Rapier v. Harris, 172 F.3d

999, 1005 (7th Cir. 1999). “In evaluating a pretrial detainee’s claim of unconstitutional

punishment, courts must examine the totality of the circumstances within the institution.” Id.;

see also Hubbard v. Taylor, 538 F.3d 229, 233 (3d Cir. 2008).

       Abdullah’s allegation that he was “deprived of outdoor exercise to maintain good

physical and mental health” (ECF No. 3 at 1) is too conclusory to support a plausible due process

claim. The Complaint does not provide any details about when and how frequently Abdullah



                                                  6
         Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 7 of 12




was denied the ability to exercise outdoors and which, if any, of the Defendants were responsible

for the denial. Abdullah also has not alleged sufficient facts from which the Court could infer

that prison officials unlawfully intended to punish him by denying him exercise or that the

conditions in which he was confined were excessive. 4 Without additional facts, this claim fails

as pled. See Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts that are merely consistent

with a defendant’s liability, it stops short of the line between possibility and plausibility of

‘entitlement to relief.” (internal quotations omitted)); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007) (“Because the plaintiffs here have not nudged their claims across the line from

conceivable to plausible, their complaint must be dismissed.”); see also Taggart v. Owens, Civ.

A. No. CV 19-1089, 2020 WL 902920, at *3 (D.N.J. Feb. 25, 2020) (“For the Court to determine

whether the totality of the circumstances under which Plaintiff was confined in the CCCF

violated the Due Process Clause, Plaintiff needs to provide additional facts.”). Abdullah’s failure

to allege any injury from restrictions on his ability to exercise outdoors is also fatal to his claim.

See Gittens v. Scholtz, Civ. A. No. 18-2519, 2019 WL 3417091, at *10 (D.N.J. July 29, 2019)

(concluding that prisoner’s denial of exercise claim ”fail[ed] because he did not allege that he

suffered any harm from his inability to exercise outside of his cell”).

       C. Interference with Mail

       The Court understands Abdullah to be asserting a First Amendment claim based on the

allegations about his mail. Prisoners have a First Amendment right to receive mail, although that

right may be restricted for legitimate penological reasons. See Thornburgh v. Abbott, 490 U.S.

401, 407 (1989); Turner v. Safley, 482 U.S. 78, 85 (1987); Jones v. Brown, 461 F.3d 353, 358




4
 Restrictions on Abdullah’s ability to exercise were presumably a result of his placement in
administrative segregation.
                                                   7
         Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 8 of 12




(3d Cir. 2006). Although isolated instances of interference with a prisoner’s mail are insufficient

to support a constitutional violation, a “pattern and practice of opening properly marked

incoming [legal] mail outside an inmate’s presence infringes communication protected by the

right to free speech.” Bieregu v. Reno, 59 F.3d 1445, 1452 (3d Cir. 1995), abrogated on other

grounds by Lewis v. Casey, 518 U.S. 343 (1996); see also Taylor v. Oney, 196 F. App’x. 126,

128 (3d Cir. 2006) (reaffirming holding in Bieregu that “prison officials impinge upon the First

Amendment rights of prisoners when they open prisoners’ legal mail outside the presence of the

addressee prisoner”). To state a First Amendment claim for interference with a prisoner’s legal

mail, a plaintiff must allege that the interference was done according to a “pattern and practice.”

Jones v. Brown, 461 F.3d 353, 359 (3d Cir. 2006) (“A state pattern and practice . . . of opening

legal mail outside the presence of the addressee inmate . . . impinges upon the inmate’s right to

freedom of speech.”).

       Here, Abdullah’s allegations fall short of stating a First Amendment claim. He broadly

alleges that his legal and non-legal mail were “unreasonably censored” and that his receipt of

mail was “significantly delayed.” (ECF No. 3 at 2.) He also alleges that “a lot” of mail sent to

him by his family “was either destroyed or not given to him.” (Id.) However, Abdullah does not

provide specific facts about the nature of the mail in question, when and how often the

censorship or delays occurred, what he means by “unreasonably censored” and, importantly,

what role each Defendant played in the handling of his mail. He alleges only that the

Defendants, collectively, had “knowledge” of the interference with his mail, without any

supporting factual assertions. (Id.) Accordingly, Abdullah’s allegations about his mail are too

vague and conclusory to state a First Amendment claim or support a basis for liability against

any of the named Defendants.



                                                 8
          Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 9 of 12




        D. Placement in Administrative Segregation

        Abdullah’s claims based on his placement in administrative segregation are best

construed as due process claims. “[D]etention officials’ restrictions on pretrial detainees will

constitute punishment prohibited by the Due Process Clause when: (1) “there is a showing of

express intent to punish on the part of [those] [ ] officials”; (2) “the restriction or condition is not

rationally related to a legitimate non-punitive government purpose,” i.e., “if it is arbitrary or

purposeless”; or (3) “the restriction is excessive in light of that purpose.” Steele v. Cicchi, 855

F.3d 494, 504 (3d Cir. 2017) (quoting Stevenson, 495 F.3d at 67-68) (alterations in original).

“[M]aintaining internal security and order in jails and prisons are ‘legitimate governmental

objectives’” that may justify placement of a detainee in administrative segregation, and “courts

must give prison officials considerable discretion to manage internal security in their

institutions.” Id. In other words, if officials can articulate a legitimate managerial concern for

placement of the detainee in restricted housing, a substantive due process claim is foreclosed.

Stevenson, 495 F.3d at 69 (“Although the substantive and procedural due process evaluations are

distinct, a showing by the prison officials that a restrictive housing assignment is predicated on a

legitimate managerial concern and is therefore not arbitrary or purposeless, will typically

foreclose the substantive due process inquiry”).

        From a procedural standpoint, “[t]he degree of process required varies depending on the

reason for the transfer, with greater process accorded to prisoners who are confined for

disciplinary infractions than those moved for purely administrative reasons.” Id. at 70. “[T]he

procedures required by Wolff v. McDonnell, 418 U.S. 539 (1974), apply if the restraint on liberty

is imposed for disciplinary reasons; if the restraint is for ‘administrative’ purposes, the minimal

procedures outlined in Hewitt v. Helms, 459 U.S. 460 (1983) are all that is required.” Lewis v.



                                                   9
         Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 10 of 12




Williams, Civ. A. No. 05-013, 2011 WL 2441377, at *17 (D. Del. June 13, 2011) (citing

Stevenson, 495 F.3d at 70). The procedures set forth in Wolff “include the right to receive

written notice of the charges at least 24 hours before the hearing, the opportunity to present

witnesses and documentary evidence, and a written statement of the reasons for the disciplinary

action taken and the supporting evidence.” Kanu v. Lindsey, 739 F. App’x 111, 116 (3d Cir.

2018); see also Quiero v. Ott, 799 F. App’x 144 at n.6 (3d Cir. 2020) (per curiam). Hewitt

requires that, within a reasonable time, a detainee be given an explanation of the reason for the

administrative transfer as well as an opportunity to respond. Steele, 855 F.3d at 507;

Stevenson, 495 F.3d at 70 (citations omitted). Moreover, “the filing of a fraudulent misconduct

report and related disciplinary sanctions do not without more violate due process,” Seville v.

Martinez, 130 F. App’x 549, 551 (3d Cir. 2005) (per curiam), as “[d]ue process is satisfied where

an inmate is afforded an opportunity to be heard and to defend against the allegedly false

misconduct reports.” Thomas v. McCoy, 467 F. App’x 94, 97 (3d Cir. 2012) (per curiam); see

also Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (“[S]o long as certain procedural

requirements are satisfied, mere allegations of falsified evidence or misconduct reports, without

more, are not enough to state a due process claim.”).

       Here, Abdullah alleges that he was placed in administrative segregation for over four

months. Although Abdullah has not pled an independent basis for a constitutional claim based

on restrictions on his exercise or mail, a fair inference is that he is being subjected to more

restrictive conditions based on his placement in the administrative segregation unit relative to the

conditions in the general population. Abdullah alleges that his continued placement in

administrative segregation is based on falsehoods, that he has not been charged with any

disciplinary infraction, and that he has not been provided a reason as to why he may not return to



                                                 10
          Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 11 of 12




the general population. However, it is also apparent from Abdullah’s pleading that he was

informed of the reason for his placement in administrative segregation (albeit, one with which he

disagrees), that he attended four administrative hearings and that he was informed he would

continue to be held pending the outcome of an investigation into the incident that allegedly

occurred on August 27, 2019 (one he describes as false). As it is unclear at this early stage of the

litigation, taking all Abdullah’s allegations and reasonable inferences as true, whether

Abdullah’s placement in administrative segregation for more than four months was justified and

whether he received the process he was due under the circumstances, Abdullah may proceed on

these claims at this early stage of the litigation. See Parkell v. Morgan, 682 F. App’x 155, 158

(3d Cir. 2017) (per curiam) (vacating dismissal of due process claim because it was reasonable to

infer from allegations that twenty day placement in restrictive housing for possession of

commonplace items was excessive and, although the complaint also supported an inference that

prison officials were acting to maintain security and discipline, the fact that both inferences

could be drawn suggested dismissal was premature); Stevenson, 495 F.3d at 66 (conflicting

inferences that could be drawn from complaint alleging due process violation based on

detainees’ indefinite detention in the SHU was not subject to dismissal).

   IV.      CONCLUSION

         For the foregoing reasons, the Court will permit Abdullah to proceed on his due process

claims challenging his detention in administrative segregation against the Defendants in their

individual capacities. The Court will dismiss Abdullah’s remaining claims without prejudice.

However, the Court will give Abdullah an opportunity to file an amended complaint in

accordance with the Court’s Order accompanying this Memorandum in the event he can cure the

defects in any of his dismissed claims. Accordingly, the Court will not direct service at this time.



                                                 11
        Case 2:19-cv-05988-MMB Document 7 Filed 06/17/20 Page 12 of 12




However, if Abdullah opts not to file an amended complaint, he may notify the Court of his

intention to proceed only as to his remaining claim. An Order follows, which provides further

instructions about amendment.

                                            BY THE COURT:

                                            s/ Michael M. Baylson
                                            __________________________________________
                                            MICHAEL M. BAYLSON, J.




                                              12
